Citation Nr: 1440463	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  08-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)), to include panic disorder and major depressive disorder (MDD).  

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to November 1994.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina.  

In April 2011 March 2013, the Board remanded the issues on appeal for further examination.  This development has been completed and the issue of service connection for an acquired psychiatric disorder (other than PTSD), to include a panic disorder and MDD, is ready for review.  Regrettably, further development is necessary for the issue of entitlement to a TDIU.  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files ( in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records and VA examination reports related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

As a final introductory matter, the Board notes that the Veteran submitted a May 2014 mental health assessment, which noted a diagnosis of PTSD.  However, in a March 2013 Decision, the Board denied the Veteran's claim of service connection for PTSD.  Because the March 2013 Board decision is now final, the Board interprets the Veteran's statement as an implicit new and material evidence claim of service connection for PTSD.  See 38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. § 20.1105 (2013).  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his currently diagnosed panic disorder is shown to result from an injury or disease of service origin.

2.  Resolving all doubt in the Veteran's favor, his currently diagnosed major depressive disorder is shown to result from an injury or disease of service origin.


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder (other than PTSD), to include panic disorder and major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & West 2013); 38 C.F.R. §§ 3.102, 3.303(d), 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.




II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Turning to the evidence of record, the April 1989 Report of Medical history was marked as negative for depression or excessive worry or nervous trouble of any sort.  Clinical evaluation was normal for any kind of psychiatric problems.   On the August 1984 Report of Medical History, the Veteran marked yes for frequent trouble sleeping and no for depression or excessive worry or nervous trouble of any sort.

VA treatment records show that the Veteran was being treated for multiple psychiatric disabilities, to include panic disorder, major depression, and anxiety.  The Veteran underwent a psychiatric assessment for treatment in August 2006.  The Veteran reported his in-service incidents, which caused minimal nightmares of these events and occasional recall of events (intrusive), though reported no hypervigilance, or anger outbursts.  The Veteran was diagnosed with anxiety symptoms that appeared to be more consistent with panic disorder than PTSD.  

Private treatment records show that the Veteran was receiving mental health treatment dating back to 2002.  Valdese Family Practice treatment records show treatment for panic attacks and anxiety from 2002 to 2006.  A June 2006 treatment record noted that the Veteran quit his job secondary to GAD (Generalized Anxiety Disorder), panic attacks/insomnia, and fatigue.  Additionally, the Veteran was hospitalized in February 2007 for his mental health conditions.  

Additionally, the Veteran was diagnosed with panic disorder with agoraphobia and generalized anxiety at a November 2006 VA examination.  Further, after a psychiatric disability evaluation for Social Security Disability, the Veteran was diagnosed with major depression, nonpsychotic; generalized anxiety disorder, moderately severe; panic disorder with mild agoraphobia; and ruled out PTSD.  The Veteran was also diagnosed with panic disorder without agoraphobia, generalized anxiety disorder, and recurrent major depression at a January 2009 PTSD VA examination.  

The Veteran submitted a March 2010 letter from his VA treating mental health care physician.  The physician noted that the Veteran's primary diagnoses treated there were panic disorder and major depressive disorder. Additionally, he was noted to have some symptoms suggestive of chronic PTSD.  Although he was prescribed medications for his conditions, he still had episodic depressed mood, anxiety, panic attacks, and insomnia.  Further, he had chronic problems with concentration and focusing, which prevented him from working productively outside the home.  Even with continued treatment, it was likely that the Veteran would continue to have some chronic, residual symptoms of PTSD, panic, and depression for the foreseeable future.  

The Veteran was afforded a VA examination in October 2012.  The examiner diagnosed the Veteran with panic disorder with agoraphobia and depressive disorder.  The examiner concluded that it was less likely than not that the Veteran's panic disorder with agoraphobia and depressive disorder were caused by any event or incident that occurred during military service, including exposure to mortar and rocket fire and the risk of hostile enemy action.  The examiner noted that the Veteran was never diagnosed with a mental disorder and he did not exhibit any psychiatric symptoms during his military service.  Additionally, the examiner noted that the Veteran did not exhibit any symptoms of anxiety or depression during the July 1995 Gulf War Registry Exam.  Further, the Veteran did not seek treatment for anxiety or depressive symptoms between 1994 and 2002; a span of eight years.  The examiner stated that he did not find any treatment notes in which the Veteran or VA physicians specifically related a panic disorder or depressive disorder symptoms to reported traumas.  Additionally, the examiner quoted the 2009 VA examiner, who stated that while the Veteran did meet full DSM-IV-TR criteria for panic disorder, generalized anxiety disorder, and major depressive disorder, there was no known evidence to support the idea that the Veteran's current mental health symptoms originated as a result of military service.  

However, this opinion was based on inaccurate factual history, as the Veteran had previously stated that his current mental health conditions were related to service.  Specifically, in a June 2006 statement the Veteran noted that he suffered from fatigue that had been consistent since his return to the States.   Additionally, in the December 2006 NOD, the Veteran reported that he believed all his anxiety disorder and panic attacks were a direct result of the Gulf War.  He also noted that he suffered from fatigue, a sleeping disorder, and memory loss that he felt began due to the Gulf War, as 90 percent of his dreams were military related.  Further, in the February 2008 Substantive Appeal, he reported that he disagreed with the determination that his panic and anxiety disorders were not related to Desert Storm.  Additionally, while the March 2010 letter from the Veteran's VA treating mental health care physician noted the Veteran's primary diagnoses treated were panic disorder and major depressive disorder and not PTSD, he additionally noted to that the Veteran had some symptoms suggestive of chronic PTSD.  

However, it did not appear that these records were reviewed by the VA examiner when making his determination regarding the Veteran's claim of service connection for a panic disorder and generalized anxiety disorder.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Therefore, the claim was remanded for an additional examination.  

The Veteran was afforded another VA examination in February 2014.  After examining the Veteran, the examiner concluded that it was his professional opinion that the Veteran met DSM 5 criteria for panic disorder without agoraphobia and depressive disorder nos, both of which were unlikely to be related to his military service.  The examiner further stated that the Veteran was very clear in the interview that the onset of his panic disorder and depressive disorder began 2004 (although it should be noted that there were private medical records indicating some symptoms consistent with this disorder around 2002).  The Veteran also reported a successful work trajectory following Desert Storm until this point.  He reenlisted in the Army after Desert Storm rising to rank of sergeant (E-5) two years before he was discharged from the military for physical reasons in 1994.  The examiner noted that the Veteran also stated that he then worked successfully in a fiber optics plant for a number of years, rising to a supervisory position within several years of beginning work there, until several years after his initial panic episode.  He reported that he had been unable to work since 2006, in large part because of his mental disorder symptoms. 

The examiner also discussed the Veteran's August 1994 Report of Medical Examination that indicated normal psychiatric findings.  Additionally, he mentioned the August 1994 Report of Medical History that noted no to nervous trouble of any sort and to depression or excessive worry, but yes to frequent trouble sleeping.  Further, the examiner stated that the July 1995 Gulf War Registry Exam indicated no reported psychiatric symptoms, including no memory problems, no sleep disturbance, no fatigue, no anxiety, no depression, among others; and no problems noted with current mental status.  The examiner concluded that this was affirmative evidence of no mental disorder within the first year of leaving military service.  

Additionally, the examiner noted that the Veteran claimed his panic and anxiety disorders were due to his experiences in the Gulf War; however, the examiner stated that he found no evidence to support this claim beyond the Veteran's retrospective recollection and found affirmative evidence indicating that the Veteran did not report psychological symptoms of depression or anxiety during his military service, at the time of discharge, or on the Gulf War Registry exam within a year of discharge and three years after leaving Iraq.  The examiner concluded that the preponderance of the evidence, including the Veteran's self-report, indicated that his panic disorder began many years after the Gulf War, with clear evidence of very good occupational and social functioning in the interim.  Furthermore, the examiner stated that while the evidence of record supports the presence of debilitating anxiety symptoms, the symptoms first appeared over 10 years after his deployment in 1991 and reached debilitating levels of occupational and social impairment a full 15 years after deployment.  Lastly, the examiner noted that despite subjective complaints, there were insufficient objective findings to support a diagnosis of mental disorder related to military service. 

Additionally, the Veteran submitted a private May 2014 mental health assessment.  The physician thoroughly reviewed the Veteran's entire medical history, to include service and VA treatment records.  The physician stated that the Veteran suffered from panic disorder without agoraphobia.  He reported that this began during the second Gulf War at which time the Veteran's PTSD delayed reaction began and therefore was service connected although the onset was not during- the time of service.  The physician stated that this also held true of the Veteran's melancholic depressive disorder, which was secondary to physical problems which began during military service.  

The physician stated that the Veteran was quite psychasthenic and obsessional in personality make up and the concept of neurasthenia or psychasthema was an old concept having first been introduced in 1967 and which was marked by general fatigue, feelings of exhaustion and nervousness, and difficulties with emotional conflicts and anxiety, sometimes repressed hostility can produce the reaction.

It was the physician's impression, although he had not seen this in the psychiatric literature anywhere, that depression can often be a defense mechanism rather than an illness.  He stated that depression puts a general "wet blanket" on all reactions, tames them down and subdues them, and this can be used by the ego to ward off impulses toward unacceptable acts or unacceptable repressed hostility.  The Veteran's depression may therefore serve a useful purpose to the ego.  Additionally, he noted that psychasthenia was a sort of dry stilted way of thinking with ruminations about failure, frustration, and disappointment.  In these cases a noticeable degree of attention is paid to body organs and their functions with complaints of physical symptoms, pain, and difficulty; gastrointestinal discomfort was frequently seen and sexual functions in males were disturbed, sleep problems were noted, and many individuals presented as sort of awkward, lacking in confidence, and indecisive.

The physician stated that we may now relate this to the Veteran's experiences in the war where he was in situations he could not control and which involved the violent death of others and the implication this could also happen to him.  The examiner diagnosed the Veteran with PTSD, panic disorder without agoraphobia, to include negative obsessive expectations appearing as generalized anxiety disorder, and Major Depressive Disorder, recurrent, severe, without psychotic features, secondary to service-connected physical problems. 

In light of the evidence, the Veteran is entitled to service connection for an acquired psychiatric disorder, to include depression and panic disorder.  VA and private treatment records and examiners diagnosed the Veteran with depression and panic disorder.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  There are no medical records refuting the Veteran's diagnosed MDD and panic disorder.

In this case, the Board is aware of the February 2014 VA examiner's opinions against the Veteran's claim, however, another private medical professional has related the Veteran's current acquired psychiatric condition to his active military service, specifically his experiences during the Gulf War.  The May 2014 physician also stated that the Veteran's depressive disorder was secondary to physical problems which began during military service.  

The Board finds these opinions to be both competent and credible as they were based on a review of the claims file and the Veteran's medical history.  Therefore, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's acquired psychiatric disorder, to include depression and panic disorder.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, is warranted. 


ORDER

Service connection for an acquired psychiatric disorder (other than PTSD), to include panic disorder and MDD is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a TDIU.

The Board notes that the Veteran's TDIU claim is inextricable intertwined with the above grant of service connection, as the TDIU issue may be affected by the assignment of the disability rating and effective date for the grant of service connection for an acquired psychiatric disorder.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the assignment of both a disability rating and effective date for the grant of service connection for an acquired psychiatric disorder.  

Since this decision above grants service connection for an additional disability, it has not been considered in the context of determining whether TDIU benefits are warranted.  Therefore, the claim of entitlement to a TDIU will be remanded in order for the Agency of Original Jurisdiction to review the medical evidence of record, in conjunction with the new May 2014 mental health assessment in the first instance.  

Accordingly, the case is REMANDED for the following action:

1) Review the medical evidence of record, in conjunction with the new May 2014 mental health assessment, and readjudicate the Veteran's claim of entitlement to a TDIU.  

2) Conduct any additional development pertaining to the Veteran's claim for a TDIU, to include a VA examination, if warranted.

3) If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


